DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 11, 2020 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/IB2016/057847 filed December 21, 2016 and to provisional Application No. 62/271,387 filed December 28, 2015. 

Status of Claims 
This Office Action is responsive to the amendment filed on September 11, 2020, wherein the amendments filed with the After Final Consideration Program (AFCP) on July 17, 2020 are incorporated. As directed by the amendment: claims 1, 13, and 14 have been amended. Thus, claims 1-14 are presently pending in this application. 
Applicant’s amendments obviate the previous objections of claims 11 and 14. Applicant’s Substitute Specification has been accepted and the previous specification objection has been withdrawn. Claim 6 was previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claim 6 obviate the previous rejection under 35 U.S.C. 112(b). Claims 1-6, 12 and 14 were previously 

Specification
The substitute specification filed July 17, 2020 has been accepted and entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knoch (U.S. Pub. No. 2017/0368282).
Regarding Claim 1, Knoch discloses an aerosol delivery device comprising a housing structure (A, Fig. A annotated below) , and an air-flow path that extends between the frontside opening and the backside opening [Fig. 1; ¶¶ 0131-0132, 0154; Examiner notes: Knoch discloses an air- path that at least flows from  the backside opening (12; Fig. 1) to the frontside opening (at 16; Fig. 1) along the arrows (A; Fig. 1).]; a fluid reservoir (18; Fig. 1) provided to accommodate a liquid (¶ 0133) from which small droplets are to be generated in order to form an aerosol (¶¶ 0131, 0135, 0138-0141); an aerosol generator (3, 24, 30; Fig. 1) arranged perpendicular to an axis (B, Fig. A annotated below) of the air-flow path between the frontside opening and the backside opening (Fig. 1), with an aperture member (30; Fig. 1) that comprises an aperture surface (C, Fig. A annotated below) with a plurality of apertures (¶ 0136) configured to provide the small droplets from the liquid (¶¶ 0136-0139), wherein the fluid reservoir is arranged adjacent the aerosol generator such that the aperture member is in contact with the fluid (¶¶ 133-0137, 0150-0153; Fig. 1), wherein at least one by-pass flow path (36; Fig. 1) is provided along the axis of the air-flow path between the aerosol generator and the housing structure [¶¶ 0142, 0154; Fig. 1; Examiner notes: Knoch discloses the flow of air enters the aerosol delivery device through air inlet 12 (Fig. 1) and travels around the aerosol generator (3 by what of the by-pass flow path 36.], wherein the air-flow path is a bidirectional path (¶¶ 0143-0148, 0152-0162) that provides a first air-flow direction for inhaling through a mouthpiece (16; Fig. 1; ¶¶ 0131, 0143-0148, 0150-0162), and a second air-flow direction for exhaling through the mouthpiece (¶¶ 0131, 0143-0148, 0150-0162; Fig. 2a-2c; Examiner notes: Knoch discloses sensing inhaling and exhaling through the aerosol delivery device and activating the aerosol generator accordingly. Thus, there must the air-flow path must be bidirectional in at least the mouthpiece as required by the recited claim limitations.).

    PNG
    media_image1.png
    412
    565
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1 of Knoch.
Regarding Claim 2, Knoch discloses the aerosol delivery device wherein the air-flow is manually activatable by the user breathing in and out respectively and the air-flow is non-supported by a ventilator (¶¶ 0132, 0143-0162; Examiner notes: Knoch discloses air inlet as open and free allowing ambient air in to the aerosol device and not supported by a ventilator.  Further, Knoch discloses the aerosol delivery device as activatable by the user breathing). 
Regarding Claim 3, Knoch discloses the aerosol delivery device wherein the frontside opening and the backside opening  are each provided as bi-directional air inlet and air outlet openings (¶¶ 0131, 0143-0148, 0150-0162; Fig. 2a-2c; Examiner notes: Knoch discloses sensing inhaling and exhaling through the aerosol delivery device and activating the aerosol generator accordingly.).
Regarding Claim 4, Knoch discloses the aerosol delivery device wherein the aerosol generator is arranged within the air-flow path such that by-pass flow paths are arranged around the aerosol generator [¶¶ 0142, 0154; Fig. 1; Examiner notes: Knoch discloses the flow of air enters the aerosol delivery device through air inlet 12 (Fig. 1) and travels around the aerosol generator 3 by what of the by-pass flow path 36.]
Regarding Claim 5, Knoch discloses the aerosol delivery device wherein the frontside opening is provided as the opening of the mouthpiece (Fig. 1; ¶¶ 0131-0132), a flow direction from the backside opening to the opening of the mouthpiece is the first air-flow direction and an opposite flow direction is the second air-flow direction (¶¶ 0131-0132, 0143-0162), the aerosol generator provides the small droplets in the inhaling direction (¶¶ 0136-0142, 0152-0154), and during inhaling, a flow of air flowing around the aerosol generator is provided at a rear side of the aperture surface (¶¶ 0131-0132, 0136-0162; Fig. 1).
Regarding Claim 6, Knoch discloses the aerosol delivery device wherein the backside opening is arranged downstream to the aperture surface in an exhaling air-flow direction, and upstream in an inhaling air-flow direction 
Regarding Claim 12, Knoch discloses the aerosol delivery device wherein the aperture member is a membrane with a plurality of holes (¶ 0136).

Regarding Claim 14, Knoch discloses a method for providing a substance in an aerosolized form using a nebulizer, the method comprising: providing, with an aerosol generator (3, 24, 30; Fig. 1) the path of the air-flow extends between a rear air flow opening (12; Fig. 1; ¶ 0132) and an opening (at 16; Fig. 1) of a mouthpiece [16; Fig. 1; ¶¶ 0131-0132, 0154; Examiner notes: Knoch discloses an air-path that at least flows from  the backside opening (12; Fig. 1) to the opening (at 16; Fig. 1) of the mouthpiece along the arrows (A; Fig. 1).]; the aerosol generator is arranged perpendicular to an axis (B, Fig. A annotated above) of the air-flow path; the air-flow is flowing around the aerosol generator at least partly such that the aerosol .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Knoch as applied to claim 5 above.
Regarding Claim 7, Knoch discloses the aerosol delivery device wherein a portion of the air-flow path between the aerosol generator and the opening of the mouthpiece  is a front air 
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  In this case Knoch clearly depicts the combination of the cross-sections of the rear air channel and by-pass sections (i.e. C+D+D) (Fig. B annotated below) is larger than the cross-section of the mouthpiece opening (E, Fig. B annotated below). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing of the invention that the Knoch drawings depict the combined cross-sections of the rear air channel and by-pass sections as great than the cross-section of the mouthpiece opening

    PNG
    media_image2.png
    388
    563
    media_image2.png
    Greyscale

Figure B, Adapted From Figure 1 of Knoch.
Regarding Claim 8, Knoch discloses the aerosol delivery device, shown above. 
Knoch does not explicitly disclose the rear air channel is angled upward in the second air-flow direction for exhaling.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to angle the rear air channel upward in the second air-flow direction for exhaling in the Knoch device because Applicant has not disclosed that rear air channel being angled upward in the second air-flow direction for exhaling provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the angle of the rear channel in the second air-flow direction for exhaling of the Knoch device, and Applicant’s angle of the rear channel in the second air-flow direction for exhaling, to perform equally well because both mechanisms perform the same function of providing a flow path for entrance and exit during inhalation and exhalation of ambient air through the device, respectively. 
Therefore, it would have been prima facie obvious to modify aerosol delivery device of Knoch to obtain the invention as specified in claim 8 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired flow paths and thus fails to patentably distinguish over the prior art of Knoch.
Regarding Claim 9, Knoch discloses the aerosol delivery device having the mouthpiece (16, Fig. 1), shown above.  
Knoch does not explicitly discloses the mouthpiece as being a fixedly mounted
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the mouthpiece a fixedly mounted mouth-piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B)
Regarding Claim 10, Knoch discloses the aerosol delivery device wherein the mouthpiece provides the front air channel having a length (L) between the mouthpiece opening and the aperture member (A, Fig. C annotated below).

    PNG
    media_image3.png
    363
    584
    media_image3.png
    Greyscale

Figure C, Adapted From Figure 1 of Knoch.
Knoch does not explicitly disclose the length as being larger than 5 cm and the mouthpiece opening being oval in shape. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to set the length to larger than 5 cm and the mouthpiece opening being oval in shape in the aerosol delivery device of Knoch because Applicant has not disclosed that setting the length to larger than 5 cm and the mouthpiece opening being oval in shape provides an advantage, is used for a particular purpose, or solves a stated problem (See Applicant’s specification Pg. 7). One of ordinary skill in the art, furthermore, would have expected the length of Knoch’s mouthpiece and shape of the mouthpiece opening, and Applicant’s length, to perform equally well because both mechanisms perform the same function of delivering aerosolized entreated air during inhalation to the user.
prima facie obvious to modify Knoch to obtain the invention as specified in claim 10 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired length wherein aerosolized entreated air is delivered to the user during inhalation and thus fails to patentably distinguish over the prior art of Knoch. 
Regarding Claim 11, Knoch discloses the aerosol delivery device wherein a longitudinal axis (B, Fig. C annotated above) of the mouthpiece makes an angle (C, Fig. C annotated above) greater than five degrees with respect to a horizontal axis [D, Fig. C annotated above; Examiner notes: the claimed elements have a plurality of horizontal axis and Applicant has not specified to which element’s horizontal axis the angle is measured from. This does not render the claim indefinite but merely board. For the purpose of this Office Action Examiner has chosen a horizontal axis that is perpendicular to the aperture member (Fig. 1)]. 
It is noted the drawings are evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (See MPEP: 2125).  In this case, Knoch reasonably discloses the angle between the horizontal axis that is perpendicular to the aperture member (D, Fig. C, annotated above); and the longitudinal axis of the mouthpiece (B, Fig. C annotated above) is at an angle (C, Fig. C annotated above) that greater than 5 degrees. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Knoch (U.S. Pub. No. 2017/0368282) in view of Power et al. (U.S. Pub. No. 2005/0011514; hereinafter: “Power”).
Regarding Claim 13, Knoch discloses an aerosol delivery system comprising: a nebulizer head (10; Fig. 1) comprising: a housing structure (A, Fig. A annotated above) with a frontside opening (at 16; Fig. 1; ¶ 0131) and a backside opening (12; Fig. 1; ¶ 0132), wherein the frontside opening is opposite the backside opening (Fig. 1) and an air-flow path that extends between the frontside opening and the backside opening [Fig. 1; ¶¶ 0131-0132, 0154; Examiner notes: Knoch discloses an air- path that at least flows from  the backside opening (12; Fig. 1) to the frontside 
Knoch does not specifically disclose the aerosol delivery system comprising a base structure comprising the power supply and the control; and wherein the nebulizer head is at least temporarily mounted to the base structure.
Power teaches a nebulizer comprising a bas structure (51, 60; Fig. 2) comprising a power supply (battery unit; ¶ 0054; Fig. 3) and a control (55; Fig. 2; ¶¶ 0054, 0056-0057) and operating element (58; Fig. 2) for operating the aerosol generator (¶¶ 0054-0057); wherein the nebulizer 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify aerosol delivery system of Knoch to include the base structure comprising the power supply and the control; and wherein the nebulizer head is at least temporarily mounted to the base structure as taught by Power for the purpose of controlling and powering the nebulizer remotely [See Power: i.e. to the length of the control lead (52; Fig. 2); ¶¶ 0053-0056]

Response to Arguments
Applicant's arguments filed September 11, 202 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Specifically, Applicant included language suggested by the Examiner that better captured the instant invention: “an air-flow path that extends between the frontside opening and the backside opening”.  Thereby, more accurate capturing the intended housing structure and air-flow path.  However, this amendment alone was not intended nor does obviate the previously applied 35 U.S.C. 102(a)(2) rejection utilizing the prior art of Knoch.  Therefore, a rejection under 35 U.S.C. 102(a)(2) utilizing the prior art of Knoch has been made herein, see above. 

Applicant's arguments filed July 17, 2020 with the AFCP have been fully considered but they are not persuasive.

Applicant asserted that Knoch does not disclose or suggest a “wherein the air-flow path is a bidirectional path that provides a first air- flow direction for inhaling through a mouthpiece, and a second air-flow direction for exhaling through the mouthpiece “wherein the air-flow path is a bidirectional path that provides a first air- flow direction for inhaling through a mouthpiece, and a second air-flow direction for exhaling through the mouthpiece”, ln 14-16 of independent claim 1.  Examiner respectfully disagrees. As stated in the Advisory Action of August 21, 2020, the air-flow path is not a structural element, Knoch discloses the housing (A, Fig. A annotated above) comprises the "frontside opening" (at 16; Fig. 1; ¶ 0131)  and " backside opening" (12; Fig. 1; ¶ 0132) and the airflow path being within and through the housing (Fig. 1; ¶¶ 0131-0132, 0154) such that the air-flow path is at least a bidirectional path through the mouthpiece (16; Fig. 1) for inhaling through mouthpiece, and for exhaling through the mouthpiece, as claimed. Further, Knoch recites sensors 5 (Fig. 1) “configured to detect a use of the aerosol delivery device 10 for aerosol treatment by sensing the presence of a patient's respiration through the aerosol delivery device 10”, (¶ 0143) and "the respiration pattern includes regular respiration, including inhalation and exhalation periods, through the aerosol delivery device 10" (¶ 0148) therefore Knoch discloses the air-flow path that exists adjacent to sensor 5 that is a bidirectional path that provides a first air-flow direction for inhaling through a mouthpiece, and a second air-flow direction for exhaling through the mouthpiece, as recited in claim independent 1 and similarly in independent claims 13 and 14. 
Furthermore, Applicant relied on a portion of the Knoch specification that was uncited to support the conclusion that Knoch discloses three different openings and valves that would prevent the claimed bidirectional path; reproduced here: “mixing chamber has an inhalation valve that allows ambient air to flow into the mixing chamber during an inhalation phase, while preventing aerosol from escaping during an exhalation phase. Further, the mixing chamber has an exhalation valve that allows discharge of the patient's respiratory air during the exhalation phase, while preventing an inflow of ambient air during the inhalation phase.”.  This portion of the Knoch specification is from the Background Art portion (¶ 0008), where Prior Art Knoch et al. (US Pub. No. 2006/0054166; hereinafter: Knoch’166) is being described (¶¶ 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Examiner, Art Unit 3785